OPINION — AG — (1) THERE IS NO AUTHORITY IN THE FIRST PROVISO OF SECTION 1 OF SENATE BILL NO. 144 FOR THE PAYMENT OF ANY STATE EDUCATION ASSISTANCE FUNDS TO A TEACHER LEGISLATURE DURING THAT PART OF THE LEGISLATIVE TERM WHEN THE LEGISLATURE IS NOT IN SESSION.  (2) YOUR QUESTIONS PRESUPPOSE THAT THE FIRST PROVISION OF SECTION 1 SENATE BILL NO. 144 WAS ENACTED FOR THE PURPOSE OF PAYING TEACHER LEGISLATOR SALARIES OUT OF LOCAL FUNDS IN ORDER TO AVOID THE PROVISIONS OF ARTICLE V, SECTION 23 OF THE OKLAHOMA CONSTITUTION. IF THIS WAS THE PURPOSE BEHIND THE FIRST PROVISO THEN THE PURPOSE MUST FAIL FOR SEVERAL REASONS. CITE: OPINION NO. 63-370, 70 Ohio St. 1961 4030 [70-4030], 70 Ohio St. 1961 4-31 [70-4-31] (CHARLES NESBITT)